Exhibit 10.3

 

ADOBE SYSTEMS INCORPORATED

AMENDED 1994 PERFORMANCE AND RESTRICTED STOCK PLAN

2007 PERFORMANCE SHARE PROGRAM

ADOPTED:  JANUARY 24, 2007

1.             Purpose.  The Adobe Systems Incorporated 2007 Performance Share
Program (the “Program”), established under the Adobe Systems Incorporated
Amended 1994 Performance and Restricted Stock Plan (the “Plan”), is intended to
provide equity incentive compensation to individuals who make a significant
contribution to the performance of Adobe Systems Incorporated (the “Company”). 
Program objectives are to:  (i) focus key Employees on achieving specific
performance targets, (ii) reinforce a team orientation, (iii) provide
significant award potential for achieving outstanding performance, and (iv)
enhance the ability of the Company to attract and retain highly talented and
competent individuals.

2.             Definitions.

Defined terms not explicitly defined in this Program but defined in the Plan
shall have the same definitions as in the Plan.

(a)           “Actual Award” means the number of shares of Stock credited to a
Designated Participant under the Program during a Performance Period based on
achievement of applicable Performance Goals and Other Performance Goals.

(b)           “Board” means the Board of Directors of the Company.

(c)           “Certification Date” means the date on which the Committee
certifies whether the Performance Goals have been met under the Performance
Award Formula and whether any reductions in the Maximum Awards should be made on
account of the degree of achievement of the Other Performance Goals.

(d)           “Committee” means a committee of one or more members of the Board
appointed by the Board pursuant to the Plan; provided, however, that for
purposes of administering the Plan with respect to Designated Participants who
are or may be deemed “covered employees” (as defined for purposes of Section
162(m) of the Code), the “Committee” shall be composed of two or more members of
the Board, each of whom is an “outside director” for purposes of Section 162(m)
of the Code.

(e)           “Disability” means, with respect to a Designated Participant, the
inability of such Designated Participant to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, as provided in Section
22(e)(3) and 409A(a)(2)(c)(i) of the Code.

1


--------------------------------------------------------------------------------


(f)            “Designated Participant” means a key Employee of the Company or
any other Participating Companywho is designated by the Committee in writing to
participate in the Program.

(g)           “Maximum Award” means the maximum number of shares of Stock that
may be credited to a Designated Participant under the Program in respect of a
specified Performance Period if the applicable Performance Goals are achieved at
the levels set by the Committee during the applicable Performance Period and the
Designated Participant continues to render Service to the Company or any other
Participating Company during the entire Performance Period.

(h)           “Other Performance Goal” means a performance goal established by
the Committee that is not a Performance Goal established pursuant to Section
7(b) of the Plan.

(i)            “Performance Period” means the period of time selected by the
Committee over which the attainment of one or more Performance Goals will be
measured for the purpose of determining a Designated Participant’s right to an
Actual Award.  At the discretion of the Committee, a Performance Period may be
divided into shorter periods (for example, fiscal years of the Company) over
which the attainment of one or more Performance Goals will be measured.

3.             How Awards Are Earned Under the Program.

(a)           General Program Description.  The Program provides the opportunity
for certain key Employees to earn shares of Stock based on the performance of
the Company.  In general, the Committee will select certain key Employees to
participate in the Program at the beginning of a Performance Period.  Upon
selection to participate in the Program, each such Designated Participant will
be granted a Maximum Award equal to the number of shares of Stock that will be
represented by an Actual Award to such Designated Participant if (i) specified
levels of applicable Performance Goals are achieved during the Performance
Period, (ii) the Committee does not reduce the Maximum Award on account of the
degree of achievement of applicable Other Performance Goals, and (iii)the
Designated Participant continues to render Service to the Company or any other
Participating Company during the entire Performance Period and any subsequent
additional vesting period.  If the Committee does reduce the Maximum Award on
account of the degree of achievement of applicable Other Performance Goals, the
Designated Participant will be awarded a portion (or none) of the shares of
Stock subject to the Maximum Award; provided, however, that (i) if the specified
level of Performance Goals is not achieved during the Performance Period, the
Designated Participant will not receive any shares of Stock, and (ii) the
maximum number of shares of Stock that a Designated Participant may receive as
an Actual Award will in no event exceed the Maximum Award.  The methodology for
the operation of the Program in terms of establishing the Maximum Award based on
the levels of achievement of the Performance Goals and the determination of
whether the Maximum Award, or some portion of it, will become payable to a
Designated Participant as an Actual Award in respect of a Performance Period is
set forth in the attached Exhibit A.  As required by Section 7(f) of the Plan
and in accordance with Section 162(m) of the Code, in no event may a Maximum
Award be granted to a Designated Participant such that the number of shares of
Stock that could be earned by such Designated Participant as an Actual Award
would

2


--------------------------------------------------------------------------------


exceed one million six hundred thousand (1,600,000) shares of Stock with respect
to any Performance Period.

(b)           Designated Participants.  Each key Employee of the Company or any
other Participating Companywho is designated by the Committee in writing for
participation in the Program for a particular Performance Period shall be
eligible for a Maximum Award with respect to such Performance Period.  The
Committee may designate a key Employee who commences Service after the beginning
of a particular Performance Period as eligible to receive a prorated Maximum
Award for such Performance Period.  The determination as to whether an
individual is a Designated Participant shall be made by the Committee, in its
sole discretion, and such determination shall be binding and conclusive on all
persons.

No Employee shall have any right to be a Designated Participant in the Program,
to continue as a Designated Participant, or to be granted a Maximum Award or
Actual Award under the Program.  The Company is not obligated to give uniform
treatment (e.g., number of shares subject to Maximum Awards) to Employees or
Designated Participants under the Program.  Participation in the Program as to a
particular Performance Period does not convey any right to participate in the
Program as to any other Performance Period.

(c)           Performance Goals and Other Performance Goals.  The Performance
Goals for a particular Performance Period and Other Performance Goals, if
applicable, and their relative weights, will be determined by the Committee, in
its sole discretion. The Committee also may establish, in its sole discretion,
Performance Goals and Other Performance Goals for annual, quarterly or other
periods within the applicable Performance Period.  The Performance Goals and
Other Performance Goals for a Performance Period or for shorter periods within a
Performance Period are not required to be identical to the Performance Goals and
Other Performance Goals for any other Performance Period or shorter period
within a Performance Period.  The Committee may establish Performance Goals and
Other Performance Goals for the Company that differ from those established for
one or more other Participating Companies and may establish different
Performance Goals and Other Performance Goals for each Designated Participant or
for groups of Designated Participants.

4.             Other Program Provisions.

(a)           Distribution of Actual Awards.  Assessment of actual performance,
determination of Actual Awards and the distribution of shares of Stock in
respect of Actual Awards will be subject to (i) certification by the Committee
that the applicable Performance Goals and other terms of the Program have been
met, (ii) the Committee’s determination as to the appropriate reductions, if
any, in the amounts of the Maximum Awards in arriving at the amounts of the
Actual Awards, based on the levels of achievement of applicable Other
Performance Goals, and (iii) the completion of any subsequent additional vesting
period.  Unless an Actual Award is subject to subsequent additional vesting,
shares of Stock that are credited to a Designated Participant as an Actual Award
will be distributed to the Designated Participant (or the Designated
Participant’s heirs in the case of death) within thirty (30) days following the
later of (i) the Certification Date and (ii) the first anniversary of the
vesting commencement date.  Notwithstanding the foregoing, if the Company has
provided a Designated Participant with a plan or program by which to defer
distribution of such shares of Stock and the Designated

3


--------------------------------------------------------------------------------


Participant has made an effective election to defer such distribution under such
plan or program, such shares will be distributed to the Designated Participant
(or the Designated Participant’s heirs in the case of death) in accordance with
such election.  The Company shall withhold shares of Stock otherwise deliverable
to the Designated Participant in satisfaction of any federal, state or local tax
withholding obligation relating to the delivery of Stock under the Actual Award,
but the Company shall not withhold a number of shares with a fair market value
in excess of the applicable tax withholdings determined by application of the
minimum required statutory rates.

(b)           Employment and Termination.  In order to receive shares of Stock
in respect of an Actual Award under the Program, a Designated Participant must
continue to render Service to the Company or any other Participating Company
during the entire Performance Period, and for any subsequent additional vesting
period, except as otherwise provided under the terms of the applicable award
agreement.

(c)           No Employment or Service Rights.  Nothing in the Program or any
instrument executed or Award granted pursuant to the Program shall (i) confer
upon any Employee or Designated Participant any right to continue to be retained
in the employ or service of the Company or any other Participating Company, (ii)
change the at-will employment relationship between the Company or any other
Participating Company and an Employee or Designated Participant, or (iii)
interfere with the right of the Company or any other Participating Company to
discharge any Employee, Designated Participant or other person at any time, with
or without cause, and with or without advance notice.

(d)           Program Administration. The Committee shall be responsible for all
decisions and recommendations regarding Program administration and retains final
authority regarding all aspects of Program administration, the resolution of any
disputes, and application of the Program in any respect to a Designated
Participant.  All determinations and interpretations made by the Committee in
good faith shall not be subject to review by any person and shall be final,
binding and conclusive on all persons.  The Committee may, without notice,
amend, suspend or terminate the Program; provided, however, that no such action
may adversely affect any then outstanding Award unless (i) expressly provided by
the Committee and (ii) with the consent of the Participant, unless such action
is necessary to comply with any applicable law, regulation or rule.

(e)           Stockholder Rights.  No Designated Participant shall be deemed to
be the holder of, or to have any of the rights of a holder with respect to, any
shares of Stock subject to a Maximum Award (including, without limitation, the
right to receive dividends) unless and until such Designated Participant has
received an Actual Award under the Program, has vested in the shares subject to
the Actual Award and has received delivery of such shares; provided, however,
that a plan or program by which receipt of shares of Stock in respect of an
Actual Award may be deferred may provide for the crediting of dividend
equivalent rights.

(f)            Validity.  If any provision of the Program is held invalid, void,
or unenforceable, the same will not affect, in any respect whatsoever, the
validity of any other provision of the Program.

4


--------------------------------------------------------------------------------


(g)           Governing Plan Document.  The Program is subject to all the
provisions of the Plan and is further subject to all interpretations,
amendments, rules and regulations which may from time to time be promulgated and
adopted by the Committee, the Board or the Company pursuant to the Plan.  In the
event of any conflict between the provisions of this Program and those of the
Plan, the provisions of the Plan shall control.

5


--------------------------------------------------------------------------------


EXHIBIT A

2007 PERFORMANCE SHARE PROGRAM

AWARD CALCULATION METHODOLOGY

Parameter

 

Description

1)  Award Metrics

 

“Initial Meta-Funding Gate” (for purposes of compliance with Internal Revenue
Code (“IRC”) Section 162(m)): Achieve GAAP revenues of 90% of AOP Threshold
performance

·      If Initial Meta-Funding Gate is not met, no Actual Awards will be earned
for 2007

·      If Initial Meta-Funding Gate is met, Maximum Awards may be earned,
subject to reduction based on the level of achievement of the following “Other
Performance Goals”:

·      Revenues (including shippable backlog at the end of the fiscal year) –
Maximum Award reduced to zero if performance does not exceed 95% of AOP (AOP
revenue goal will be set in consideration of beginning of year shippable
backlog);  and

·      Non-GAAP Operating Margin – Maximum Award reduced to zero if performance
does not exceed 95% of AOP.

Actual Awards determined using the matrix provided in Section 2, below.

 

 

 

2) Award Determination

 

·      If Initial Meta-Funding Gate is not met, no Performance Shares are
credited/earned

·      If Initial Meta Funding Gate is met, the number of Performance Shares
credited as an Actual Award is calculated using the matrix below

Step 1: Determine the “Performance Share Percentage” based on achievement of the
Other Performance Goals by using the matrix below 

 

 

 

[g29991kk03i001.gif]

 


--------------------------------------------------------------------------------


 

 

Step 2:  Determine the number of Performance Shares credited as an Actual Award
by determining the Performance Share Percentage (Step 1) and multiplying that
percentage by the number of Performance Shares subject to Target Award (partial
share amounts will be rounded up to the next share)

 

·      The maximum number of Performance Shares that may be credited as an
Actual Award is 200% of the Target Award (the “Maximum Award”)

·      Actual number of Performance Shares credited as Actual Award is
calculated based on achievement, interpolated between points on matrix

 

See below for examples of the Actual Award determination process

 

 

 

3.)  Actual Award Determination Examples

 

Assume:

·      Maximum Award of 5,000 Performance Shares

·      Target Award of 2,500 Performance Shares

 

 

 

 

 

Example 1

 

 

2007 Revenue Achievement:
102.1% of AOP

2007 Operating Margin Achievement:
100.7% of AOP

 

 

Performance Share Percentage According to Matrix:  134%

 

 

Performance Shares Credited as Actual Award:

 

 

2,500 Target
X
134%
=
3,350 Performance Shares

 

 

 

 

 

Example 2

 

 

2007 Revenue Achievement:
97.9% of AOP

2007 Actual Operating Margin:
98.9% of AOP

 

 

Performance Share Percentage According to Matrix:  85%

 

 

Performance Shares Credited as Actual Award:

 

 

2,500 Target
X
85%
=
2,125 Performance Shares

 


--------------------------------------------------------------------------------